Title: The American Commissioners: Memorandum for the Dutch, [before 31 March 1778]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


Memorial to the States of Holland.
[Before March 31, 1778]
When the Ancestors of the present Inhabitants of the United States of America first settled that Country, they did it entirely at their own expence; The public of England never granted one Shilling to aid in their Establishment. Georgia is an exception for which public grants have been made. Had any such grants been ever made they must have been upon record. The States of England therefore cou’d not justly claim the benefit of an acquisition which it never made.
Upon this principle the first settlers conceived they had a right to exchange and sell the produce of their labour to all Nations without controul. This right they actually enjoy’d unquestion’d till the year 1652. Then it was that the English, in violation of every principle of justice usurp’d and establish’d a monopoly of the American commerce, which they maintain’d till the rigour of their domination compel’d the Americans to reclaim their antient, unalienable rights, by declaring themselves free and independant States. In concequence of this all Nations are restored to the participation of that commerce from which the monopolizing spirit of the English had unjustly excluded them.
No Nation is more interested in this event than the Dutch, because it was against them that the Establishment of the monopoly was chiefly intended. The great object of commercial policy with the States of Holland was and is the carrying Trade. In concequence of this, when the Commerce of America was free the number of dutch Vessels in the American ports out numbered those of England. But in the year 1651 a quarrel arising between the states of Holland and the then republic of England, The English jealous of their naval power resolved to distroy that American commerce which contributed so much to its support. To effect this the Council of States projected and pass’d on the 1st: Decr: 1651 the navigation Ordinance, by which the carriage of American produce was prohibited but in English bottoms. The Dutch forsaw the intention and felt the effect of this measure. Their resentment of it added fuel to the war that raged from that time to the year 1654 with so much fury. Their Success however was not sufficient to re-establish what had been thus violently wrested from them. In negotiating the Peace which concluded that war, DeWitt labour’d with his usual abilities to obtain an abolition of the Act. But all his efforts were ineffectual. Cromwell, who was not his inferior in acuteness maintained the usurpation, and under Charles the Second, it received the form and sanction of an Act of Parliament. Thus in despight of all their Efforts, this valuable branch of Commerce was wrested from the Dutch and monopoliz’d by the English.
But what neither the uncommon talents of DeWitt, nor the Struggles of an obstinate and bloody war cou’d effect, the Course of human events has produced. The wealth and power arising from this very monopoly so intoxicated Great Britain as to make her think there were no bounds to the exercise of the controul she had usurped. Not content therefore with thus restraining the Americans for her own emolument, in the mode of acquiring money, she arrogated to herself the right of taking that which was obtained under those restrains. The natural concequence of thus urging her domination and adding a new usurpation to the former was the abolition of the whole. America has in form renounced her connection with Great Britain, and is maintaining her rights by Arms.
The consequence of her success, will be the re-establishment of Commerce upon its antient, free and general footing. All Nations are interested in this success; but none so much as the Dutch. From them therefore America in a most special manner looks for support. Resentment of an Antient injury, the policy of their ancestors and their present interest unite in calling upon them for a spirited avowal and support of the independance of America. They will not forget the insolence and injustice with which Great Britain harrassed their trade during the late war, by means of that very naval strenght, which she derived from this usurped monopoly. They cannot but feel at this moment the insult and indignity from the british Court in presuming to forbid them that free participation of Commerce which America offers.

The Extraordinary remittances which the People of America have made to the Merchants of Great Britain since the commencement of this dispute is a proof of their honor and good faith; so much more safe, and advantagous it is to trust money with a young industrious, thriving People, than with an old Nation overwhelm’d in debt, abandon’d to extravagance and inmersed in Luxury. By maintaining the Independance of America a new Avenue will be open’d for the employment of money, where landed property, as yet untouch’d by mortgage or other incumbrances will answer for the principal, and the industry of a young and uninvolved People would ensure a regular payment of Interest. The money holder would in that case be delivered from those continual fears and apprehensions which every agitation of the English stocks perpetually excites. He might count his profits without anxiety and plan his money transactions with certainty. These are the substantial objects of advantage which America holds up to the People of Holland; and this is the moment of Embracing them.
  (Sign’d)B. FranklinA. LeePlenipotenthiaries for the 13United States of America
 
Notations: Memorial presented to the States of Holland / In Mr. T———s Letter of the 1st of April 1778
